Citation Nr: 1401454	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-34 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisiana.

In September 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in New Orleans, Louisiana.

The RO decided the issues of a higher rating for service-connected hypertensive heart disease and a total disability rating based on individual unemployability (TDIU) in rating decisions dated April 2009 and June 2010, respectively.  The Veteran submitted timely notice of disagreements dated February 2010 and June 2011, respectively.  In May 2012, the RO issued a separate Statement of the Case (SOC) for these issues; however, the Veteran submitted an untimely VA Form 9 in April 2013.  Therefore, the Board finds these issues are currently not before the Board for appellate review.  See 38 C.F.R. §§ 20.200, 20.302(b)(1) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  



REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  At the September 2013 Board hearing, the Veteran testified that his bilateral shoulder disorders are due to a bilateral strain after heavy lifting and automobile accident during service and as a result of his service-connected disabilities.  

The Board notes that the Veteran was afforded a VA examination for the joints in July 2008.  He was diagnosed with left shoulder strain with rotator cuff tear and degenerative joint disease acromioclavicular (AC) joint.  The examiner opined, with rationale, that the current left shoulder diagnosis is not caused by or a result of the service-connected myofascial pain syndrome related to the documented in-service injury involving the left shoulder injury.  With regard to the right shoulder, magnetic resonance imaging (MRI) findings revealed tears within the supraspinatus and infraspinatus tendons with fluid in the subacromial bursa and minimal acromioclavicular spurring.

The evidentiary record shows the following shoulder diagnoses: bilateral rotator cuff tear (VA outpatient treatment records), left shoulder chronic tendonitis (January 2007 VA examination report for the spine), and mechanical shoulder pain (March 2005 private treatment record).

There are also indications of a link between bilateral shoulder symptomatology and the service-connected disabilities.  Particularly, a January 2005 VA examination report for the spine documents reported symptoms of radiation of cervical pain into the bilateral shoulders.  VA outpatient treatment records within a few years after service also document his complaints and treatment for the left shoulder while seeking treatment for his now service-connected cervical spine, lumbar and thoracic spine, temporomandibular joint syndrome, and myofascial pain of mastication muscles disabilities.

Nevertheless, there is insufficient competent medical evidence of record to make a decision on these claims because there is a certain medical question that cannot be answered by the Board.  See 38 U.S.C.A. § 5103A(d)(2)(C); 38 C.F.R. §§ 3.159(c)(4)(i)(C), 3.310; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, this question concerns the relationship, if any, between the current bilateral shoulder disorders and any of the service-connected disabilities, and should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. §§ 3.159(c)(4), 3.310.  A VA examination with medical nexus opinions will assist in determining the nature and etiology of these disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain any outstanding VA outpatient treatment records since May 2010.  Any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of his bilateral shoulder disorders.  All efforts made to schedule the examination should be documented and incorporated into the physical claims file, the file on the Virtual VA system, and/or the file on VBMS.  The relevant documents in the record should be made available to the physician for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The physician should also request a history from the Veteran.  

Based upon a review of the record and clinical findings, the VA physician is requested to offer the following opinions: 

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed bilateral shoulder disorders are caused by any of his service-connected disabilities? 

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed bilateral shoulder disorders are aggravated (permanently worsened in severity) by any of his service-connected disabilities?  If so, the examiner should identify the baseline level of severity of each shoulder disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

The Veteran is currently service connected for the following disabilities: hypertensive heart disease, chronic renal insufficiency, cervical spine, lumbar and thoracic spine, temporomandibular joint syndrome, myofascial pain of mastication muscles, and hypertension.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.  

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

